DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se. 
Step 1:
Claim 25 states:
25. A computer program having a program code for performing method for processing an application buffer comprising a plurality of data streams, 

when the computer program is executed on a computer, a processor, or a programmable hardware component, the method comprising: 

obtaining metadata comprising at least one of information about data packet types supported by the transport protocol, information about an offset and a length of the supported data packet types, and information about possible stream header start positions, possible payload start positions and possible offsets in the data streams; 

identifying offsets in the application buffer as possible segmentation points based on
the metadata; 

identifying the stream headers of the plurality of data streams; and 

inserting replicated stream headers into the application buffer after the possible segmentation points based on the identified stream headers and/or adding an indication on whether the stream headers are to be replicated by an apparatus for generating data packets to the metadata.


Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1:
1. An apparatus for generating data packets according to a transport protocol from an application buffer comprising a plurality of data streams, the apparatus comprising: 

an input circuit configured to receive metadata comprising at least one of information 10about data packet types supported by the transport protocol, information about an offset and a length of the supported data packet types, and information about possible stream header start positions, possible payload start positions and possible offsets in the data streams; 

and a parsing circuit configured to:  

15identify offsets in the application buffer as possible segmentation points based on the metadata; 

segment the application buffer at the possible segmentation points into segments for data packets; 

and generate data packets according to the transport protocol based on the segments.

Regarding Claim 22:
22. A method for processing an application buffer comprising a plurality of data streams, the method comprising: 

obtaining metadata comprising at least one of information about data packet types supported by the transport protocol, information about an offset and a length of the supported data packet types, and information about possible stream header start positions, possible payload start positions and possible offsets in the data streams; 

identifying offsets in the application buffer as possible segmentation points based on the metadata; 

identifying the stream headers of the plurality of data streams; 

.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhoshar et al (US 11,102,132) teaches in column 5, line 3-17:
(22) The data of interest extracted from network packets may vary and, in some implementations, may include network packet header data, payload data, footer data, and/or metadata. By way of example, network packet header data may include the sender's IP and/or MAC address, network packet payload data may include a file being transferred, network packet footer data may include error checking data, and network packet metadata may include network packet or attachment size. Example data of interest may also include the recipient's IP or MAC address, a web browser type, a user device type, a DNS query domain name, a DNS response IP address, an SMTP sender name, an SMTP recipient name, an FTP file name, and/or an FTP file type, to name a few.

However, this metadata does not contain at least one of “an input circuit configured to receive metadata comprising at least one of information about data packet types supported by the transport protocol, information about an offset and a length of the supported data packet types, and information about possible stream header start positions, possible payload start positions and possible offsets in the data streams” and then using the metadata to parse the packets.

Vincent et al (US 11,099,885) teaches in column 24, lines 10-17:
(79) The specific pre-configured values of the opaque field can vary for certain protocols. For example, the length of the opaque field for GRE support can be 16 bytes in one embodiment, with the IP protocol value that identifies a specific packet or segment format set to a value such as 47. The offset value that identifies a unique flow can be set to a value such as 10 to point to a part of a ‘key’ field or other such value.

However, this metadata does not contain at least one of “an input circuit configured to receive metadata comprising at least one of information about data packet types supported by the transport protocol, information about an offset and a length of the supported data packet types, and information 

Jain (US 2015/0263974) teaches in ¶ [0153]:
[0153] The marked packets 2030 forwarded by the VM 1710 reaches the TSO module 1740, which segments some or all of the packets according to the MSS parameter of the TCP connection that the packet belongs to. For example, the packet 2021 belongs to TCP connection A, and the TSO module 1740 would segment it according to MSS A (i.e., each segmented packet is less than or equal to MSS A). Likewise, the packet 2022 would be segmented according to the MSS of connection B, and the packet 2023 would be segmented according to the MSS of connection C. In some embodiments, each packet requiring TSO segmentation would arrive at the TSO module 1740 with a metadata that indicates its MSS (i.e., the MSS of its TCP connection), and the TSO module 1740 then segments the packet based on the MSS embedded in the metadata of the packet. The segmented packets are then delivered to their destinations as packets 2040.

However, this metadata does not contain at least one of “an input circuit configured to receive metadata comprising at least one of information about data packet types supported by the transport protocol, information about an offset and a length of the supported data packet types, and information about possible stream header start positions, possible payload start positions and possible offsets in the data streams” and then using the metadata to parse the packets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419